Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending. Claims 1, 3, 5 and 13-16 are amended. Claims 12-20 were previously withdrawn.
Applicant’s amendments to the claims have overcome each and every objections to the claims previously set forth in the Non-Final Office Action mailed on 09/14/2021.
A complete action on the merits of claims 1-11 follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brockelsby et al. (US Patent No. 3,921,958) hereinafter Brockelsby
Regarding claim 1, Brockelsby teaches a landing gear actuator assembly (tongue jack shown in reproduced and annotated Fig. 2 below) comprising: a housing (housing 16) having a cavity (cavity inside 16), the cavity comprising; a worm hub (pinion 48) operatively arranged to rotate about a first imaginary rotational axis (axis A) and within the cavity of the housing, the worm hub having a first outer circumferential surface (largest diameter/outer surface around teeth 72 of pinion 48) having a first plurality of gear teeth (teeth 72) arranged thereon and a first through-bore (through bore of pinion 48 from which shaft 66 passes from) substantially parallel with the first imaginary rotational axis; and an annular recess arranged about the first imaginary rotational axis (see annular recess of bushings 68 and 70 in annotated Fig. 3 below);a worm gear (worm gear 76) having a second outer circumferential surface (largest diameter/outer surface of worm gear 76) having at least one gear tooth arranged to engage with the first plurality of gear teeth of the worm hub (to drive pinion 48); and, a coupling shaft (shaft 66) arranged through the housing and within the first through-bore of the worm hub and substantially parallel to the first imaginary rotational axis (axis A); a motor arranged to provide a first rotation force to the worm gear (par. 3: “a motor may be substituted in place of the manual crank handle 20”); and, wherein, the first rotational force of the motor induces a rotation of the worm gear within the housing and transfers the first rotational force to the worm hub (par. 3).

    PNG
    media_image1.png
    326
    862
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brockelsby in view of Tang et al. (US Publication No. 2011/0089789) hereinafter Tang.
Regarding claim 2, Brockelsby does not teach sensor to measure number of rotations of the coupling shaft.
Tang teaches a motor drive device with worm hub and worm gear mechanism having sensor 32 to measure rotation of shaft 11 and therefore rotation of shaft of worm gear 23.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Tang in device of Brockelsby and add sensor to measure rotation of the coupling shaft and therefore speed of lifting and lowering of the vehicle.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for disclosing “the worm hub comprises a first axial worm hub portion and a second axial worm hub portion, the first axial worm hub portion further comprising the annular recess, the second axial worm hub portion comprising the first through-bore, and the housing further comprises a first input port for receiving a first input”.
Claims 4-11 would be allowable due to dependency on allowable claim 3.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 on the grounds that Brockelsby fails to teach the claimed annular recess is fully considered, but is not persuasive. Because as shown in annotated Fig. 3 above, there is an annular recess on the bushing of the shaft 66 of the worm hub.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the 

/MAHDI H NEJAD/Primary Examiner, Art Unit 3723